[Cite as King v. King, 2013-Ohio-3070.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

DAVID C. KING                                        C.A. No.       12CA0060-M

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
LAURA J. CRAIG (fka KING)                            COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellee                                     CASE No.   02-DR-0958

                                 DECISION AND JOURNAL ENTRY

Dated: July 15, 2013



        WHITMORE, Judge.

        {¶1}    Appellant, David King, appeals the order of the Medina County Court of

Common Pleas, Domestic Relations Division, that denied his motion to remove the guardian ad

litem. This Court affirms.

                                                 I

        {¶2}    Mr. King is divorced from Laura King, now known as Laura Craig, and they are

the parents of two children. Since their divorce in 2004, Mr. King and Ms. Craig have constantly

litigated issues regarding the care and custody of the children. This Court has previously

explained the extent of the post-decree litigation, and we need not do so again except to note that

it has been extensive, costly, time consuming, and hostile. See generally King v. King, 9th Dist.

Medina Nos. 11CA0006-M, 11CA0023-M, 11CA0069-M, 2012-Ohio-5219, ¶ 2-13. See also

King v. King, 9th Dist. Medina No. 11CA0109-M, 2012-Ohio-5926. Our discussion of the facts

of this case is limited to the issue at hand.
                                                  2


         {¶3}   On April 7, 2010, with the consent of the parties, the trial court appointed attorney

Leslie Graske as guardian ad litem in anticipation of determining numerous issues related to

parenting time. On June 8-9, 2010, the guardian ad litem participated in a hearing regarding the

pending motions. Within two weeks, Mr. King objected to her performance. On July 2, 2010,

he filed his first motion to terminate the guardian ad litem’s services. The trial court denied that

motion. On August 27, 2010, the trial court entered an interim order regarding parenting time

that continued the appointment. The relationship between Mr. King and the guardian ad litem

became increasingly contentious, and while Mr. King filed several subsequent motions to

remove her, he subsequently withdrew them. On August 16, 2011, Mr. King moved the trial

court for “removal or replacement” of the guardian ad litem, alleging that she had “fail[ed] to

faithfully discharge her duty.” The trial court conducted a hearing on the motion on October 13,

2011, and in an order journalized on the same date, the trial court commented on the continuing

nature of the guardian ad litem’s role in this case despite resolution of pending motions. On May

31, 2012, the trial court denied Mr. King’s motion. Mr. King filed this appeal.

                                                 II

                                        Assignment of Error

         THE DOMESTIC RELATIONS COURT ERRED AND ABUSED ITS
         DISCRETION BY DENYING PLAINTIFF-FATHER’S MOTION TO
         TERMINATE THE GUARDIAN AD LITEM.

         {¶4}   Mr. King’s assignment of error argues that because the evidence presented in

support of his motion demonstrated that the guardian ad litem did not faithfully discharge her

duties, the trial court abused its discretion by denying his motion to discharge her. We do not

agree.
                                                  3


       {¶5}    Before addressing the merits of Mr. King’s assignment of error, this Court must

consider whether the denial of his motion is a final appealable order. Under R.C. 2505.02(B)(2),

which is applicable in this case, an order is final and appealable if it “affects a substantial right *

* * in a special proceeding.” Divorce is a “special proceeding” within the meaning of R.C.

2505.02(A)(2). State ex rel. Papp v. James, 69 Ohio St.3d 373, 379 (1994). A guardian ad litem

who is appointed in a domestic relations case must discharge her duties with “independence,

objectivity, and fairness” and without conflicts of interest. See Sup.R. 48 (D). Guardians ad

litem are subject to removal for failure to perform their duties in this manner. See e.g. R.C.

2307.14 (“The court shall require a guardian ad litem * * * faithfully to discharge the guardian

ad litem’s * * * duty, and upon failure to do so, may remove the guardian ad litem * * * and

appoint another.”) When a party to a domestic case has alleged violations of a guardian ad

litem’s duties under Sup.R. 48(D), it may implicate a substantial right. Nonetheless, an order

must “affect” a substantial right in order to be immediately appealable. See R.C. 2505.02(B)(2).

In other words, an order is only appealable under R.C. 2505.02(B)(2) if, without an immediate

appeal, the appellant would be foreclosed appropriate relief in an appeal from a final judgment.

See Southside Community Devel. Corp. v. Levin, 116 Ohio St.3d 1209, 2007-Ohio-6665, ¶ 7.

       {¶6}    Courts have concluded, albeit implicitly, that when a trial court denies a motion to

remove a guardian ad litem before judgment is entered in the underlying dispute, the order is not

final and appealable because the appellant can obtain appropriate relief in an appeal from final

judgment. See e.g. Longo v. Longo, 11th Dist. Geauga No. 2010-G-2998, 2011-Ohio-1297, ¶ 19

(denial of motion to remove guardian ad litem was not final and appealable when “there [were]

still other issues pending before the trial court.”); Davis v. Lewis, 10th Dist. Franklin No. 99AP-

814, 2000 WL 1808291, *3 (Dec. 12, 2000) (denial of motion to remove guardian ad litem was
                                                 4


not final and appealable when there had been no decision on the merits of the complaint to

establish parental rights and responsibilities). Compare Gabriel v. Gabriel, 6th Dist. Lucas No.

L-08-1303, 2009-Ohio-1814 (addressing the denial of a motion to remove a guardian ad litem

when the custody issues had been resolved by a settlement agreement and the appellant had been

found in contempt). In this case, the guardian ad litem was appointed in the context of post-

decree litigation regarding parenting time. Although the motions that prompted the trial court to

appoint the guardian have been resolved, the trial court has determined that the continuing

services of the guardian are necessary given the contentious nature of the proceedings and the

parties’ inclination toward more post-decree litigation. At this point in the case, the guardian’s

appointment is ongoing and is not tied to the resolution of any outstanding post-decree motions.

There is no forthcoming final judgment from which Mr. King could appeal that would afford him

relief with respect to the denial of his motion to remove the guardian ad litem. In this situation,

the denial of the motion “affects a substantial right * * * in a special proceeding,” and it is final

and appealable at this time. R.C. 2505.02(B)(2).

       {¶7}    The denial of a motion to remove a guardian ad litem is reviewed for an abuse of

the trial court’s discretion. Gabriel at ¶ 15. Accordingly, we will only reverse the trial court’s

determination if it is unreasonable, arbitrary, or unconscionable. See Blakemore v. Blakemore, 5

Ohio St.3d 217, 219 (1983).

       {¶8}    Mr. King argued that the guardian ad litem should be removed because she

exhibited bias and prejudice in performance of her duties, failed to perform her duties as ordered

by the trial court, and failed to communicate with him on matters affecting the children. The

evidence does not support this claim. Mr. King admitted that he instructed the guardian ad litem

not to communicate with him in writing or in any means other than talking to his attorney, yet he
                                                 5


argued that she should be removed because she did not communicate with him outside of court

proceedings and offered no evidence supporting his assertion that she had failed to communicate

through his attorney. Mr. King acknowledged that at times, he had not made payments toward

the guardian ad litem’s fees, yet he argued that the fact that she filed a contempt motion

demonstrated bias against him. Mr. King admitted that he did not ask the guardian ad litem to

intervene to facilitate the resolution of certain parenting issues, but faulted her for failing to do

so.

       {¶9}     In short, the evidence presented in support of Mr. King’s motion demonstrated

that his real problem with the guardian ad litem is not bias or prejudice, but that he disagrees

with what the trial court has ordered and with how the guardian ad litem has performed her

duties. Under these circumstances, we cannot conclude that the trial court abused its discretion

by denying Mr. King’s motion to remove the guardian ad litem. Mr. King’s assignment of error

is overruled.

                                                 III

       {¶10} Mr. King’s assignment of error is overruled. The judgment of the Medina County

Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                6


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    BETH WHITMORE
                                                    FOR THE COURT



BELFANCE, P.J.
HENSAL, J.
CONCUR

APPEARANCES:

JOSEPH F. SALZGEBER, Attorney at Law, for Appellant.

PETER T. CAHOON, Attorney at Law, for Appellee.

LESLIE S. GRASKE, Guardian Ad Litem.